DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “egg collection means”, means for preventing the egress”, “means for providing feed dispensers”, “provision means”, “preventing means”, “means for lifting” and “collection means” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite sufficient structure, material, or acts to perform that function and/or is modified by sufficient structure, material, or acts for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Furthermore, claim 10 indicates that the structure is a module that is inserted in a cage.  However, it is unclear how the floor structure is part of the module.  The claim language is unclear when identifying which parts are the standard cage part and which parts are the claimed module.  Clarification is requested. For examination, the slanted floor is considered part of the standard cage structure and the closure and feed/drink is the module.  In addition, it is not clear how the slot closure and the feed/drink components make up a “module”.
Claims 14 and 15 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,319,606 to Virgil in view of U.S. Patent No. 3,274,972 to Keen et al.
Regarding Claims 10 and 15, Virgil teaches a module for poultry farming cages, to be inserted in a cage for egg-laying hens which is provided with a bottom which is inclined toward a lateral slot for an egress of eggs toward egg collection means (Virgil Fig. 1 #12 and #112), means for providing feed dispensers and drinking troughs to animals which are adapted to respective growth phases of said animals (Virgil Fig. 1 #40, #60, #47; Fig. 7, 8, 9 moves up and down).
Virgil is silent on said module further comprising means for preventing the egress of chicks through said slot.  However, Keen teaches the general knowledge of one of ordinary skill in the art that it is known to provide a means for preventing egress of chicks through said slot (Keen Fig, 7 #92).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Virgil with the teachings of Keen at the time of the invention to keep the egg collection area clean as taught by Keen.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Regarding Claim 12, Virgil as modified teaches that said provision means comprise means for lifting said at least one feed dispenser. (Virgil Fig. 1 #40, #60, #47; Fig. 7, 8, 9 moves up and down)
Regarding Claim 13, Virgil as modified teaches said preventing means comprise a strip that extends along a length of said cage, being adapted to cover said slot (Keen Fig. 7 #92).
Regarding Claim 14, Virgil as modified teaches said at least one feed dispenser is of the channel type, installed inside said cage (Keen Fig. 4 #24 and #70).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Virgil with the teachings of Keen at the time of the invention for additional water and feed access points.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple engineering design choice of shifting the location of the feed [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73] for human access while in operation.
Regarding Claim 17, Virgil as modified teaches said at least one feed dispenser is of the channel type, installed on an outer side of said cage above said egg collection means, said provision means comprising at least one additional feed dispenser, as an extension of said feed dispenser and inclined toward said inclined bottom (Keen Fig. 4 #70 and #24).
Regarding Claim 18, Virgil as modified teaches said feed dispenser is constituted by a substantially horizontal V-shaped channel arranged in a central region of said cage and perforated in a lower region, said provision means comprising at least one plate for collecting the feed, which rests on said bottom and is arranged below said feed dispenser (Virgil Fig. 4, 9, 8 #46 and #60; Fig. 1 #46 is both central and outside).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,319,606 to Virgil in view of U.S. Patent No. 3,274,972 to Keen et al as applied to claim 10 above, and further in view of U.S. Patent no. 3,492,970 to Keen et al
Regarding Claim 16, Virgil as modified teaches said at least one feed dispenser is of the channel type (Keen #46), installed on an outer side of said cage above said egg collection means (Keen Fig. 1 #46 is above #112, “installed on an outer side” does not require that the feed dispenser and cage be in direct contact with each other).  Virgil as modified is silent on said provision means comprising at least one staircase to be placed in front of said slot and leading to said feed dispenser.  However, Keen ‘970 teaches the general knowledge of one of ordinary skill in the art that it is known to provide at least one staircase to be placed in front of said slot and leading to said feed dispenser (Keen ‘970 Fig. 4 #32).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Virgil with the teachings of Keen ‘970 at the time of the invention for young chicks to reach feed as taught by Keen ‘970.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,757,741 to Siciliano.
Regarding Claims 10 and 15, Siciliano teaches a module for poultry farming cages, to be inserted in a cage for egg-laying hens which is provided with a bottom which is inclined toward a lateral slot for an egress of eggs toward egg collection means (Siciliano Fig. 1 and 2 #10, #20, #28, E), said module further comprising means for preventing the egress of chicks through said slot and means for providing feed dispensers and drinking troughs to animals which are adapted to respective growth phases of said animals (Siciliano Fig. 1 #14 and B).
Regarding Claim 13, Siciliano teaches said preventing means comprise a strip (Siciliano Fig. 1 #14) that extends along a length of said cage, being adapted to cover said slot.
Regarding Claim 14, Siciliano teaches said at least one feed dispenser is of the channel type, installed inside said cage (Siciliano Fig. 1 and 2 #30, #32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,757,741 to Siciliano in view of U.S. Patent No. 3,319,606 to Virgil.
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,757,741 to Siciliano in view of in view of U.S. Patent No. 3,492,970 to Keen.
Regarding Claim 16, Siciliano is silent on teaching said at least one feed dispenser is of the channel type, installed on an outer side of said cage above said egg collection means, said provision means comprising at least one staircase to be placed in front of said slot and leading to said feed dispenser.  However, Keen teaches least one feed dispenser is of the channel type, installed on an outer side of said cage above said egg collection means, said provision means comprising at least one staircase to be placed in front of said slot and leading to said feed dispenser (Siciliano Fig. 1 #14; Keen Fig. 4 #32 and #62, #52).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Siciliano with the teaching of Keen at the time of the invention for starting chicks as taught by Keen.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Siciliano with the teachings of Keen at the time of the invention for additional water and feed access points for chicks.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple engineering design choice of shifting the location of the In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73] performing the same intended function modified for human access while in operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited prior art of record is a teaching of the general knowledge of one of ordinary skill in the art regarding poultry caging, feeding and egg collecting:
U.S. Patent No. 3,119,375; U.S. Patent No. 3,593,689; U.S. Patent No. 3,994,260; U.S. Patent No. 4,216,742; Japanese Patent JP 2006-325508.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



22 March 2022